                                    IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE


 -- ------------------------- ------------- -------- --------- ----X

 IN RE: MIT EVRIDIKI                                                       No. 1:19-mc- "f::}- (?.bA

 -------------------------------------------------- X


                                                                       ORDER

            WHEREAS, upon the Joint Motion of the parties hereto, the United States of America,

 Evridiki Navigation Inc., and Liquimar Tankers Management Services Inc . wish to deposit the

 sum of $700,000 with the Clerk of Court; and the deposit of said funds is authorized by Fed. R.

 Civ. P. 67 and this Court's Order Regarding Deposit and Investment of Registry Funds dated

 November 3, 2016,

            NOW THEREFORE, IT IS HEREBY ORDERED :

            I. The Clerk of the Court shall accept a wire transfer in the sum of $700,000 from Evridiki

 Navigation Inc. and Liquimar Tankers Management Services Inc ., which will be remitted to the

 District Court by their counsel, Chalos & Co, P.C., in accordance with wire transfer instructions

 provided by the Court's financial administrator.

            2. Upon receipt of the wire transfer, the Clerk of the Court shall deposit the funds into The

 United States Treasury to be invested in The Court Registry Investment System (CRIS), the

 investment management tool of the Administrative Office of the United States Courts.

           3. The funds shall be placed in interest-bearing accounts in the name of "Clerk of the Court

of the United States District Court for the District of Delaware, Miscellaneous Action No. 19-MC-

')1-~•-
       4. The Administrative Office of the United States Courts shall deduct a fee, not exceeding

that authorized by the Judicial Conference of the United States and set by the Director of the

Administrative Office, at an annual rate of one-tenth of one percent of all funds on deposit shall

be assessed from interest earnings (excluding funds held pending resolution of interpleader cases),

whenever such income becomes available for deduction in the investment so held and without

further order of the Court.

       5. The funds deposited with The Court Registry Investment System shall remain on deposit

until further order of the Court.

       DATED: ~ 1D1 W14
                                                     United States




                                                2
